EXHIBIT 10.6



NUI Corporation

___________________________________

First Amendment and Waiver

Dated as of February 20, 2003

to

Note Purchase Agreement

Dated as of August 20, 2001

___________________________________

Re: $5,000,000 6.60% Senior Notes, Series A,
due August 20, 2006

$15,000,000 6.884% Senior Notes, Series B,
due August 20, 2008

$7,000,000 6.884% Senior Notes, Series C,
due August 20, 2011

and

$33,000,000 7.29% Senior Notes, Series D,
due August 20, 2011




First Amendment and Waiver to Note Purchase Agreement

This First Amendment and Waiver dated as of February 20, 2003 (the or this
"First Amendment") to the Note Purchase Agreement dated as of August 20, 2001 is
among the undersigned, NUI Corporation, a New Jersey corporation (the
"Company"), and each of the institutions which is a signatory to this First
Amendment (collectively, the Noteholders"). 

Recitals:

            A.     The Company and each of the Noteholders have heretofore
entered into the Note Purchase Agreement dated as of August 20, 2001 (the "Note
Agreement").  The Company has heretofore issued (i) $5,000,000 aggregate
principal amount of its 6.60% Senior Notes, Series A, due August 20, 2006 (the
"Series A Notes"), (ii) $15,000,000 aggregate principal amount of its 6.884%
Senior Notes, Series B, due August 20, 2008 (the "Series B Notes"),
(iii) $7,000,000 aggregate principal amount of its 6.884% Senior Notes,
Series C, due August 20, 2011 (the "Series C Notes")and(iv) $33,000,000aggregate
principal amount of its 7.29% Senior Notes, Series D, due August 20, 2011 (the
"Series D Notes", the Series A Notes, Series B Notes, Series C Notes and
Series D Notes are hereinafter collectively referred to as the "Notes").

            B.     The Company and the Noteholders now desire to amend the Note
Agreement in the respects, but only in the respects, hereinafter set forth.

            C.     Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Note Agreement unless herein defined or the
context shall otherwise require.

            D.     All requirements of law have been fully complied with and all
other acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

Section 1.        Amendments.

          Section 1.1.     Amendment to Section 1.  Section 1 of the Note
Agreement shall be and is hereby amended by (a) adding the phrase "; Adjusted
Interest Rate" after the word "Notes" in the section heading of Section 1 of the
Note Agreement and (b) adding the phrase "Section 1.1." before the first
occurrence of the word "The" appearing in the first sentence of Section 1 of the
Note Agreement.

          Section 1.2.     New Section 1.2.  The following shall be added as a
new Section 1.2 to the Note Agreement:

            "Section 1.2.    Interest Rate Adjustments. Notwithstanding the
express terms contained in this Agreement or the Notes in the respective forms
attached as Exhibits 1‑A, 1‑B, 1‑C and 1‑D hereto, but subject to Section 9.10
hereof, on April 1, 2003 (a) the interest rate applicable to the Series A Notes
shall increase from 6.60% to 7.10% and all references to the interest rates of
6.60% and 8.60% appearing in this Agreement and the Series A Notes shall be
changed to 7.10% and 9.10%, respectively, (b) the interest rate applicable to
the Series B Notes shall increase from 6.884% to 7.384% and all references to
the interest rates of 6.884% and 8.884% appearing in this Agreement and the
Series B Notes shall be changed to 7.384% and 9.384%, respectively, (c) the
interest rate applicable to the Series C Notes shall increase from 6.884% to
7.384% and all references to the interest rates of 6.884% and 8.884% appearing
in this Agreement and the Series C Notes shall be changed to 7.384% and 9.384%,
respectively and (d) the interest rate applicable to the Series D Notes shall
increase from 7.29% to 7.79% and all references to the interest rates of 7.29%
and 9.29% appearing in this Agreement and the Series D Notes shall be changed to
7.79% and 9.79%, respectively. Subject to Section 9.10 hereof, such increases
shall apply from April 1, 2003 to the respective maturity of each of the Notes. 
The Company further agrees that it shall promptly take all other actions as
shall be reasonably requested by any holder of the Notes to reflect such
increase in the interest rate applicable to the Notes, including, without
limitation, the issuance of new Notes reflecting the increased interest rates."

          Section 1.3.     Amendment to Section 7.1(b)(ii).  Section 7.1(b)(ii)
of the Note Agreement shall be and is hereby amended in its entirety to read as
follows:

             "(ii)      consolidated and consolidating statements of income of
the Company and its Subsidiaries, and consolidated changes in shareholders'
equity and cash flows of the Company and its Subsidiaries, for such Fiscal
Year,"

          Section 1.4.     New Sections 9.9 and 9.10.  The following shall be
added as new Sections 9.9 and 9.10 to the Note Agreement:

        "Section 9.9.     Subsidiary Guarantors.  Subject to Section  9.10
hereof, the Company will cause each Subsidiary (whether existing or newly
acquired) that delivers a Guaranty, or otherwise becomes obligated in any manner
(including, without limitation, as a co‑obligor with the Company) (each, a "Bank
Guaranty"), to any holder of any Indebtedness of the Company outstanding under
the Company Credit Agreement (or under any credit facility or other Indebtedness
instrument replacing all or part of the Company Credit Agreement) (each such
Subsidiary, a "Subsidiary Guarantor") to concurrently enter into a guaranty
agreement, in form and substance satisfactory to the Required Holders (each, a
"Subsidiary Note Guaranty"), pursuant to which such Subsidiary Guarantor shall
guarantee the prompt payment when due (whether at maturity, by acceleration or
otherwise) of the principal of all of the Notes and of the interest and the
Make-Whole Amount, if any, thereon and the full and prompt performance and
compliance by the Company with each of its other obligations under the Note
Agreement and the Notes, and, concurrently therewith, the Company shall cause
the lenders under such Company Credit Agreement to enter into an intercreditor
agreement with the holders of the Notes in form and substance reasonably
satisfactory to the lenders under such Company Credit Agreement and the Required
Holders (the "Intercreditor Agreement") with respect to the obligations of such
Subsidiary Guarantor to the Banks and the holders of the Notes providing for,
inter alia, the pro rata sharing of any proceeds received by the lenders under
such Company Credit Agreement or the holders of the Notes under any Bank
Guaranty or Subsidiary Note Guaranty.  Within three Business Days after entering
into the Subsidiary Note Guaranty and the Intercreditor Agreement, the Company
shall deliver to each of the holders of the Notes the following items:

              (a)      an executed counterpart of such Subsidiary Note Guaranty;

              (b)      an executed counterpart of such Intercreditor Agreement;

              (c)      a certificate signed by the President, a Vice President
or another authorized officer of such Subsidiary Guarantor making
representations and warranties to the effect of those contained in Sections 5.1,
5.2, 5.6 and 5.7, but with respect to such Subsidiary Guarantor and the
Subsidiary Note Guaranty, as applicable;

              (d)      such documents and evidence with respect to such
Subsidiary Guarantor as any holder of the Notes may reasonably request in order
to establish the existence and good standing of such Subsidiary Guarantor and
the authorization of the transactions contemplated by the Subsidiary Note
Guaranty; and

              (e)      an opinion of internal legal counsel to the Company to
the effect that the Subsidiary Note Guaranty has been duly authorized, executed
and delivered and constitutes the legal, valid and binding contract and
agreement of such Subsidiary Guarantor enforceable in accordance with its terms,
except as an enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.

        Section 9.10.     Effectiveness of Sections 1.2 and 9.9; Bank Consent.
 (a) Sections 1.2 and 9.9 hereof shall only be and become effective on and after
receipt by the Company of written consent from the Required Lenders (as defined
in the Company Credit Agreement) or of the Agent (as defined in the Company
Credit Agreement) with the written consent of the Required Lenders.

              (b)      On or before April 1, 2003, the Company shall (i) obtain
the written consent of the Required Lenders (as defined in the Company Credit
Agreement) or of the Agent (as defined in the Company Credit Agreement) with the
written consent of the Required Lenders, to the provisions of Section 1.2 and
9.9 hereof, and shall send a copy of such written consent to each of the holders
of the Notes, (ii) acknowledge in writing to each of the holders of the Notes
that the written consent obtained under clause (i) of this Section 9.10(b)
satisfies the requirements of Section 9.10(a) and, therefore, Sections 1.2 and
9.9 hereof are effective, and (iii) upon obtaining such written consent under
clause (i) of this Section 9.10(b), comply with the terms of Section 9.9 hereof
with respect to any Subsidiary that has previously delivered a Bank Guaranty."

          Section 1.5.     Amendment to Section 10.2.  Section 10.2 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

      "Section 10.2.     Fixed Charges Coverage Ratio.  The Company will not at
any time permit, for any period of four consecutive Fiscal Quarters ending on or
after September 30, 2002, the ratio of (a) the sum of (i) Consolidated Net
Income for such period plus (ii) income taxes deducted in determining such
Consolidated Net Income plus (iii) Consolidated Fixed Charges for such period;
to (b) Consolidated Fixed Charges for such period to be less than 1.50 to 1.00."

          Section 1.6.     Amendment to Section 10.3.  Section 10.3 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

      "Section 10.3.     Leverage Ratio. The Company will not at any time permit
the ratio of Consolidated Total Indebtedness to Consolidated Total
Capitalization during any period specified below to exceed the ratio set forth
opposite such period:

Period

Ratio

March 1 of each year to and including August 31 of such year:

0.65:1.00

September 1 of each year to and including February 28 (or 29, if applicable) of
the following year:

0.70:1.00"

          Section 1.7.     Amendment to Section 10.4(a).  Section 10.4(a) of the
Note Agreement shall be and is hereby amended in its entirety to read as
follows:

      "Section 10.4.     Restricted Payments.  (a) Except as hereinafter
provided, the Company will not:

               (i)      Declare or pay any dividends, either in cash or
property, on any shares of its capital stock of any class (except dividends or
other distributions payable solely in shares of common stock of the Company);

              (ii)      Directly or indirectly, or through any Subsidiary or
Affiliate of the Company, purchase, redeem or retire any shares of its capital
stock of any class or any warrants, rights or options to purchase or acquire any
shares of its capital stock (other than (i) in exchange for or out of the net
cash proceeds to the Company from the substantially concurrent issue or sale of
shares of common stock of the Company or warrants, rights or options to purchase
or acquire any shares of its common stock or (ii) any of the foregoing with
respect to capital stock, warrants, rights or options issued to employees,
directors or agents of the Company pursuant to a benefit or compensation plan or
agreement of the Company); or

             (iii)      Make any other payment or distribution, either directly
or indirectly or through any Subsidiary or Affiliate of the Company, in respect
of its capital stock;

(such declarations or payments of dividends, purchases, redemptions or
retirements of capital stock and warrants, rights or options and all such other
payments or distributions being herein collectively called "Restricted
Payments"), if at the time of such Restricted Payments and after giving effect
thereto any Default or Event of Default shall have occurred and be continuing or
the aggregate amount of all Restricted Payments made, paid or declared by the
Company since the date of the Closing to and including the date of the making of
the Restricted Payment in question would exceed the sum of (A) $20,000,000 plus
(B) 100% of Consolidated Net Income for such period, beginning with the first
Fiscal Year ending after the date of the Closing to and including the date of
the making of the Restricted Payment in question, computed on a cumulative basis
for said entire period (or if such Consolidated Net Income is a deficit figure,
then minus 100% of such deficit).  The Company will not declare any dividend
which constitutes a Restricted Payment payable more than 60 days after the date
of declaration thereof."

          Section 1.8.     Amendment to Clause (b) of Section 10.5.  Clause (b)
of Section 10.5 of the Note Agreement shall be and is hereby amended in its
entirety to read as follows:

            "(b)      (i) Investments of the Company and its Restricted
Subsidiaries existing as of the date of the Closing and described on
Schedule 10.5 hereto and (ii) any Bank Guaranties;"

          Section 1.9.     Amendment to Section 10.6.  Section 10.6 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

      "Section 10.6.     Guaranties.  The Company will not, and will not permit
any Restricted Subsidiary to, become or be liable in respect of any Guaranty,
except (a) Guaranties by the Company which constitute Guaranties of obligations
incurred by any Restricted Subsidiary in compliance with the provisions of this
Agreement and (b) any Bank Guaranties."

        Section 1.10.     Amendment to Section 10.7.  Section 10.7 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

      "Section 10.7.     No Restrictions on Dividends of Restricted
Subsidiaries.  The Company will not, and will not permit any Restricted
Subsidiary (including without limitation, Virginia Gas Company, Elizabethtown
Gas Company and City Gas Company of Florida) to, enter into any agreement which
would restrict any Restricted Subsidiary's ability or right to pay dividends to,
or make advances to or Investments in, the Company, except for:

              (a)      this Agreement,

              (b)      any agreements as may be required pursuant to regulatory
statutes, regulations or administrative orders,

              (c)      restrictions contained in the Company Credit Agreement,
and any modification, amendment, renewal or replacement thereof, on the ability
and right of Restricted Subsidiaries of the Company to make advances to or
Investments in the Company, other than loans and advances by any Subsidiary
Guarantor to the Company,

              (d)      restrictions contained in each of the NUI Utilities
Credit Agreements, and any modification, amendment, renewal or replacement
thereof, on the ability and right of NUI Utilities, Inc. to make advances to or
Investments in the Company,

              (e)      restrictions contained in the Company Credit Agreement,
and any modification, amendment, renewal or replacement thereof, on the ability
and right of Restricted Subsidiaries of the Company to declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of equity
interests of the Company or any such Restricted Subsidiary, or purchase, redeem
or otherwise acquire for value (or permit any of such Restricted Subsidiaries to
do so) any shares of any class of equity interests of the Company or any such
Restricted Subsidiary or any warrants, rights or options to acquire any such
shares, now or hereafter outstanding (such declarations, payments, other
distributions, purchases, redemptions, or other acquisitions being herein called
"Subsidiary Restricted Distributions"), except that (i) NUI Utilities, Inc.,
Virginia Gas Company, Elizabethtown Gas Company and City Gas Company of Florida
and any other Wholly-Owned Restricted Subsidiary of the Company shall be
permitted to declare and pay dividends to the Company, and any other Restricted
Subsidiary that is wholly owned by any other Restricted Subsidiary, shall be
permitted to declare and pay dividends to such other Restricted Subsidiary, and
(ii) NUI/Caritrade International shall be permitted to declare and pay ratable
dividends to its shareholders provided that it is a Subsidiary at the time of
such ratable dividend; provided, that (x) in the case of the Subsidiary
Restricted Distributions under clause (ii) above, immediately after giving
effect to such proposed Subsidiary Restricted Distributions, no Potential
Default or Event of Default (each as defined in the Company Credit Agreement)
would exist and (y) in the case of all Subsidiary Restricted Distributions, no
such payment shall violate any Governmental Rule (as defined in the Company
Credit Agreement), and

               (f)      restrictions contained in each of the NUI Utilities
Credit Agreements, and any modification, amendment, renewal or replacement of
either thereof, on the ability and right of NUI Utilities, Inc. to declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any shares of any class of
equity interests of NUI Utilities, Inc., or purchase, redeem or otherwise
acquire for value any shares of any class of equity interests of NUI Utilities,
Inc. or any warrants, rights or options to acquire any such shares, now or
hereafter outstanding (such declarations, payments, other distributions,
purchases, redemptions, or other acquisitions being herein called "Restricted
Distributions"), provided that

               (i)      on and before February 11, 2004, NUI Utilities, Inc.
shall be permitted to declare or pay cash dividends to the Company and purchase,
redeem or otherwise acquire shares of its equity interests or warrants, rights
or options to acquire for consideration of any such shares, so long as (1) the
aggregate of such Restricted Distributions made, paid or declared since
February 12, 2003 would not exceed the lesser of $100,000,000 or retained
earnings of NUI Utilities Inc. on the date of such Restricted Distribution,
(2) immediately after giving effect to any such proposed Restricted
Distributions, no Potential Default or Event of Default (each as defined in the
respective NUI Utilities Credit Agreement) would exist and (3) no such payment
shall violate any Governmental Rule (as defined in the respective NUI Utilities
Credit Agreements), and

              (ii)      after February 11, 2004, NUI Utilities, Inc. shall be
permitted to declare or pay cash dividends to the Company and purchase, redeem
or otherwise acquire shares of its equity interests or warrants, rights or
options to acquire for consideration of any such shares, so long as (1) such
Restricted Distributions made, paid or declared would not exceed retained
earnings of NUI Utilities Inc. on the date of such Restricted Distribution,
(2) immediately after giving effect to any such proposed Restricted
Distributions, no Event of Default (each as defined in the respective NUI
Utilities Credit Agreement) would exist and (3) no such payment shall violate
any Governmental Rule (as defined in the respective NUI Utilities Credit
Agreements)."

        Section 1.11.     Amendment to Section 10.9.  Section 10.9 of the Note
Agreement shall be and is hereby amended by (a) deleting the word "and"
appearing at the end of clause (h) thereof, (b) deleting the period appearing at
the end of clause (i) thereof and replacing it with the phrase "; and", and
(c) adding the following as a new clause (j) following clause (i) of such
Section:

             "(j)      Liens securing Indebtedness of the Company and its
Restricted Subsidiaries permitted by Section 10.10 incurred in connection with
sale/leaseback transactions, provided that (i) such Liens shall be created
substantially simultaneously with such sale/leaseback transaction, (ii) such
Liens do not at any time encumber any property other than the property leased,
and (iii) such Liens are not modified to secure other Indebtedness and the
amount of Indebtedness secured thereby is not increased."

        Section 1.12.     Amendment to Section 10.10.  Section 10.10 of the Note
Agreement shall be and is hereby amended in its entirety to read as follows:

    "Section 10.10.     Limitation on Sale and Leaseback.  The Company shall
not, and shall not permit any of its Restricted Subsidiaries to, enter into any
arrangement with any Person (other than the Company or any Restricted Subsidiary
(other than Brokers)) providing for the leasing by the Company or any Restricted
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to such Person if such
arrangement(s), individually or in the aggregate, involve(s) consideration
exceeding $50,000,000."

        Section 1.13.     New Section 10.11.  The following shall be added as a
new Section 10.11 to the Note Agreement:

    "Section 10.11.     Priority Indebtedness.  The Company will not at any time
permit Priority Indebtedness to exceed the sum of (a) 40% of Consolidated Assets
at such time, plus (b) solely with respect to Priority Indebtedness incurred by
the Company and its Restricted Subsidiaries to make seasonal gas purchases, 10%
of Consolidated Assets at such time, provided that there shall have been during
the immediately preceding 12 months a period of at least 30 consecutive days on
each of which there shall have been no Priority Indebtedness outstanding in
excess of 40% of Consolidated Assets."

        Section 1.14.     Amendment to Section 11(c).    Clause (c) of Section
11 of the Note Agreement shall be and is hereby amended in its entirety to read
as follows:

            "(c)      the Company defaults in the performance of or compliance
with any term contained in Sections 7.1(d), 9.10, 10.2, 10.3, 10.4, 10.6, 10.8,
10.9, 10.10 or 10.11; or"

        Section 1.15.     Amendment to Section 11(f).     Clause (f) of Section
11 of the Note Agreement shall be and is hereby amended in its entirety to read
as follows:

            "(f)(i) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount exceeding $5,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount exceeding $5,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount exceeding $5,000,000, or (y) one or more Persons have the right
to require the Company or any Subsidiary so to purchase or repay such
Indebtedness, or (iv) any Subsidiary Note Guaranty ceases to be binding on any
Subsidiary Guarantor that is a party thereto, or is declared null and void, or
the validity or enforceability thereof is contested by the Company or any
Subsidiary Guarantor or any Subsidiary Guarantor denies it has any or further
liability under any Subsidiary Note Guaranty to which it is a party; or"

        Section 1.16.     Amendment to Definitions.  The following defined terms
as set forth in Schedule B to the Note Agreement are hereby amended and restated
in their entirety to read as follows:

"Consolidated Fixed Charges" means for any period the sum of (a) Consolidated
Interest Expense; (b) required amortization of Consolidated Total Indebtedness,
determined on a Consolidated basis in accordance with GAAP, for the period
involved and discount or premium relating to any such Consolidated Total
Indebtedness for any period involved, whether expensed or capitalized; and (c)
Consolidated Lease Expense, determined without duplication of items included in
Consolidated Interest Expense, in each case of the Company and its Restricted
Subsidiaries.

"Consolidated Net Income' shall mean for any period, net income of the Company
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP, without giving effect to (a) the one-time non-recurring
losses recognized by the Company on or prior to September 30, 2002 in connection
with the discontinuance of TIC's operations pursuant to Statement of Financial
Accounting Standard No. 144, (b) the one-time non-cash goodwill impairment loss
in an amount of $32,900,000 (or $21,400,000 net of income taxes of $11,500,000)
recognized by the Company (in the Fiscal Quarter ending December 31, 2001)
relating to its Subsidiary, TIC, pursuant to Statement of Financial Accounting
Standard No. 142, or (c) any non-cash gain, any non-cash loss, or any reversals
or adjustments to, or failure to recognize, revenue due to changes in applicable
U.S. accounting rules and regulations in each case to the extent reasonably
acceptable to the Required Holders, including, without limitation, due to the
implementation, effective as of October 25, 2002, of EITF 02-03 ("Issues
Involved in Accounting for Derivative Contracts Held for Trading Purposes and
Contracts Involved in Energy Trading and Risk Management Activities"), the
effects of which EITF implementation are hereby deemed acceptable to the
Required Holders.

"Consolidated Total Capitalization" means, as of any date of determination, the
sum of (a) Consolidated Total Indebtedness plus (b) Consolidated Net Worth.

"Indebtedness" as applied to any Person means, without duplication, all
liabilities of such Person for borrowed money (other than trade accounts payable
arising in the ordinary course of business consistent with past practices),
direct or contingent, whether evidenced by a bond, note, debenture or otherwise,
all preferred equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration at any time
during the period ending one year after the final maturity of the Notes, and all
obligations and liabilities in the nature of a capitalized lease obligation,
deferred purchase price arrangement (other than trade accounts payable in the
ordinary course of business consistent with past practices), title retention
device, letter of credit obligation, Reimbursement Obligation, Hedging
Obligation, reimbursement agreement, Guaranty, obligations relating to
securitization transactions, synthetic lease transactions and sale-leaseback
transactions.

"Person" means any individual, partnership, corporation, trust, joint venture,
banking association, unincorporated organization or any other entity or
enterprise or government or department or agency thereof.

        Section 1.17.     Deletion of Certain Definitions.  Schedule B to the
Note Agreement is hereby amended by deleting the definitions of "Capital
Leases", "Capital Lease Obligations", "Interest Charges" and "Lease Rentals"
contained in Schedule B to the Note Agreement.

        Section 1.18.     Additional Definitions.  The following shall be added
as new definitions in alphabetical order to Schedule B to the Note Agreement:

"Bank Guaranty" is defined in Section 9.9.

"Company Credit Amendment" means the Credit Agreement dated as of February 12,
2003 among the Company, the financial institutions party thereto, as the Lenders
thereunder, Fleet National Bank, as the Administrative Agent and Swingline
Lender, Citizens Bank of Massachusetts and CIBC Inc., as Co‑Syndication Agents,
and PNC Bank, National Association, as Documentation Agent.

"Consolidated" means, as to any two or more Persons, the consolidation of the
accounts of such Persons in accordance with GAAP.

"Consolidated Assets" means, at any time, the total assets of the Company and
its Restricted Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Company and its Restricted Subsidiaries as of such time
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries.

"Consolidated Interest Expense" means for any period the amount of interest
expense, both expensed and capitalized, of the Company and its Restricted
Subsidiaries, determined on a Consolidated basis in accordance with GAAP, for
such period on the aggregate principal amount of their Indebtedness, determined
on a Consolidated basis in accordance with GAAP.

"Consolidated Lease Expense" means for any period, the aggregate amount of fixed
and contingent rentals payable by the Company and its Restricted Subsidiaries,
determined on a Consolidated basis in accordance with GAAP, for such period with
respect to leases of real and personal property.

"Consolidated Total Indebtedness" means all Indebtedness of the Company and its
Restricted Subsidiaries, determined on a Consolidated basis in accordance with
GAAP, consistently applied.

"Hedging Obligations" means, with respect to any Person, all liabilities of such
Person under interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

"Intercreditor Agreement" is defined in Section 9.9.

"NUI Utilities Credit Agreements" means (a) the Credit Agreement dated as of
February 12, 2003 among NUI Utilities, Inc., the financial institutions party
thereto, as the Lenders thereunder, Fleet National Bank, as Administrative Agent
and Swingline Lender, Citizens Bank of Massachusetts and CIBC Inc., as
Co-Syndication Agents, and PNC Bank, National Association, as Documentation
Agent, and (b) the Credit Agreement dated as of February 12, 2003 among NUI
Utilities, Inc., the financial institutions party thereto, as the Lenders
thereunder, Fleet National Bank, as Agent, and Fleet Securities, Inc., as
Arranger.

"Priority Indebtedness" means the sum of (a) all Indebtedness of the Company
secured by Liens, plus (b) all Indebtedness of Restricted Subsidiaries (except
(i) Indebtedness held by the Company or any other Restricted Subsidiary, and
(ii) Indebtedness of any Restricted Subsidiary to the lenders under the Company
Credit Agreement, provided that, in accordance with the terms and conditions of
Section 9.9 hereof, on and after April 1, 2003 (1) such Subsidiary Guarantor has
guaranteed the Notes pursuant to a valid and enforceable Subsidiary Note
Guaranty and (2) such lenders and the holders of the Notes have entered into a
valid and enforceable Intercreditor Agreement with respect to the Indebtedness
of such Restricted Subsidiary to such lenders and such holders).

"Reimbursement Obligation" means the obligation of the Company under the Company
Credit Agreement to reimburse the Issuing Bank (as defined in the Company Credit
Agreement) for amounts drawn under letters of credit issued under the Company
Credit Agreement.

"Subsidiary Guarantor" is defined in Section 9.9.

"Subsidiary Note Guaranty" is defined in Section 9.9.

"TIC" means T.I.C. Enterprises, L.L.C.

Section 2.        Representations and Warranties of the Company.

To induce the Noteholders to execute and deliver this First Amendment (which
representations shall survive the execution and delivery of this First
Amendment), the Company represents and warrants to the Noteholders that:

              (a)      this First Amendment has been duly authorized, executed
and delivered by it and this First Amendment constitutes the legal, valid and
binding obligation, contract and agreement of the Company enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors' rights generally;

              (b)      the Note Agreement, as amended by this First Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors'
rights generally;

              (c)      the execution, delivery and performance by the Company of
this First Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
Certificate of Incorporation or bylaws, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon it, or
(3) any provision of any material indenture, agreement or other instrument to
which it is a party or by which its properties or assets are or may be bound,
including, without limitation, the Company Credit Agreement and each of the NUI
Utilities Credit Agreements, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 2(c);

              (d)      as of the date hereof and after giving effect to this
First Amendment, no Default or Event of Default has occurred which is
continuing; and

              (e)      all the representations and warranties contained in
Section 5 of the Note Agreement are true and correct in all material respects
with the same force and effect as if made by the Company on and as of the date
hereof.

Section 3.        Conditions to Effectiveness of This First Amendment.

            This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:

              (a)      executed counterparts of this First Amendment, duly
executed by the Company and the holders of at least 51% of the outstanding
principal amount of the Notes, shall have been delivered to the Noteholders;

              (b)      the representations and warranties of the Company set
forth in Section 2 hereof are true and correct on and with respect to the date
hereof;

              (c)      the Company shall have paid all reasonable costs and
expenses incurred by the Noteholders in connection with the consummation of the
transactions contemplated by this First Amendment, including, without
limitation, the reasonable fees and expenses of Chapman and Cutler, special
counsel to the Noteholders, which are reflected in statements of such counsel
rendered on or prior to the effective date of this First Amendment;

              (d)      in consideration of the agreement of the Noteholders to
amend the Note Agreement as set forth in Section 1, each Noteholder shall have
received a fee equal to 0.50% of the unpaid principal amount of the Notes held
by such Noteholder, whether or not such Noteholder shall have executed and
delivered a counterpart to this First Amendment; and

              (e)      the Noteholders shall have received (i) the favorable
opinion of internal legal counsel to the Company as to the matters set forth in
Sections 2(a), 2(b) and 2(c) hereof, which opinion shall be in form and
substance satisfactory to the Noteholders and (ii) the favorable opinion of
White & Case LLP, special counsel to the Company, that this First Amendment and
the Note Agreement, as amended by this First Amendment, constitute the legal,
valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors'
rights generally (provided that in delivering such opinion, White & Case LLP may
assume the enforceability of the Note Agreement).

Upon receipt of all of the foregoing, this First Amendment shall become
effective.

Section 4.        Waivers.

Upon and by virtue of this First Amendment becoming effective as herein
contemplated (a) all waivers of the Noteholders contained in the letter dated
January 24, 2003 and attached as Exhibit A hereto shall remain effective through
and including February 24, 2003 notwithstanding anything to the contrary
contained in such letter, (b) the failure of the Company to deliver to the
Noteholders statements of cash flows of the Company and its Subsidiaries solely
for the fiscal quarters ended March 31, 2002 and June 30, 2002 (as opposed to
the year-to-date cash flows for the periods ended on such dates (which have been
delivered to the Noteholders)) as required by Section 7.1(a) of the Note
Agreement which constitutes a Default under the Note Agreement shall be deemed
to be waived by the Noteholders, and (c) the failure of the Company to deliver
to the Noteholders on or before January 28, 2003 financial information for the
Fiscal Year ended September 30, 2002 as required by Section 7.1(b) of the Note
Agreement, which constitutes a Default under the Note Agreement, shall be deemed
to be waived by the Noteholders, it being understood that the Company shall be
required to deliver such financial information under this clause (c) to the
Noteholders on or before March 15, 2003 and a failure to so deliver such
financial information on or before such date shall be deemed a Default under
Section 11(d) of the Note Agreement.  The Company understands and agrees that
the waivers contained in this Section 4 pertain only to the Defaults herein
described and to the extent so described and not to any other Default or Event
of Default which may exist under, or any other matters arising in connection
with, the Note Agreement or to any rights which the Noteholders have arising by
virtue of any such other actions or matters.

Section 5.        Miscellaneous.

          Section 5.1.     Construction.  This First Amendment shall be
construed in connection with and as part of the Note Agreement, and except as
modified and expressly amended by this First Amendment, all terms, conditions
and covenants contained in the Note Agreement and the Notes are hereby ratified
and shall be and remain in full force and effect.

          Section 5.2.     Notices.  Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this First Amendment may refer to the Note Agreement without making specific
reference to this First Amendment but nevertheless all such references shall
include this First Amendment unless the context otherwise requires.

          Section 5.3.     Captions.  The descriptive headings of the various
Sections or parts of this First Amendment are for convenience only and shall not
affect the meaning or construction of any of the provisions hereof.

          Section 5.4.     Governing Law.  This First Amendment shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice‑of‑law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.

          Section 5.5.     Counterparts.  The execution hereof by you shall
constitute a contract between us for the uses and purposes hereinabove set
forth, and this First Amendment may be executed in any number of counterparts,
each executed counterpart constituting an original, but all together only one
agreement.


In Witness Whereof, the Company and the Noteholders have caused this First
Amendment to be executed, all as of the day and the year first above-written.

NUI Corporation

By:/s/ CHARLES N. GARBER
       Treasurer

Accepted and Agreed to:

AIG Life Insurance Company

By:  AIG Global Investment Corp., investment advisor

By: /S/ VICTORIA Y. CHIN
            Vice President

SunAmerica Life Insurance Company

By:  AIG Global Investment Corp., investment advisor

By: /S/ VICTORIA Y. CHIN
           Vice President

United of Omaha Life Insurance Company

By: /S/ CURTIS R. CALDWELL
             Vice President

Pacific Life and Annuity Company

By:  /S/ BERNARD J. DOUGHERTY
             Assistant Vice President

By:  /S/ CATHY L. SCHWARTZ
              Assistant Secretary

Pacific Life Insurance company

By:  /S/ BERNARD J. DOUGHERTY
             Assistant Vice President

By:  /S/ CATHY L. SCHWARTZ
              Assistant Secretary

Nationwide Life Insurance Company of America (formerly Provident Mutual Life
Insurance Company)

By:  /S/ MARK W. POEPPELMAN
              Vice President


EXHIBIT A

NUI Corporation

550 Route 202-206

Bedminster, New Jersey  07921-0760

Waiver

Re:                   Note Purchase Agreement, dated as of August 20, 2001

and

$5,000,000 6.60% Senior Notes, Series A,

due August 20, 2006,

$15,000,000 6.884% Senior Notes, Series B,

due August 20, 2008,

$7,000,000 6.884% Senior Notes, Series C,

due August 20, 2011,

and

$33,000,000 7.29% Senior Notes, Series D,

Due August 20, 2011

Dated as of
January 24, 2003

To the holders of the Notes listed
   on Schedule I attached hereto

Ladies and Gentlemen:

Reference is made to the Note Purchase Agreement, dated as of August 20, 2001
(as amended, supplemented or otherwise modified from time to time, the "Note
Agreement"), pursuant to which NUI Corporation, a New Jersey corporation (the
"Company"), has issued $5,000,000 aggregate principal amount of its 6.60% Senior
Notes, Series A, due August 20, 2006; $15,000,000 aggregate principal amount of
its 6.884% Senior Notes, Series B, due August 20, 2008; $7,000,000 aggregate
principal amount of its 6.884% Senior Notes, Series C, due August 20, 2011; and
$33,000,000 aggregate principal amount of its 7.29% Senior Notes, Series D, due
August 20, 2011 (collectively, the "Notes").  You are hereinafter sometimes
referred to as the "Noteholders."  Capitalized terms used herein and not
otherwise defined shall have the meanings given thereto in the Note Agreement.

The Company requests that you waive certain provisions of the Note Agreement in
the respects, but only in the respects, hereinafter set forth.

All requirements of law have been fully complied with and all other acts and
things necessary to make this Waiver a valid, legal and binding instrument
according to its terms for the purposes herein expressed have been done or
performed.

Now, therefore, in consideration of the premises and other good and sufficient
consideration, the Company agrees with each of you as follows:

Section 1.        Description of Defaults and Events of Default.

Defaults and Events of Default exist, and may exist on or prior to the Waiver
Expiration Date, under certain provisions of the Note Agreement described below
(the "Specified Defaults"):

          Section 1.1.     Fixed Charge Coverage Ratio; Restricted Payments.  As
a result of (i) the Company's adoption of the Statement of Financial Accounting
Standards No. 142, "Goodwill and Intangible Assets" in the first quarter of the
Fiscal Year ended September 30, 2002 and its resulting recognition of a non-cash
goodwill impairment loss related to TIC Enterprises, LLC ("TIC"), a Subsidiary
of the Company, in an amount of $32,900,000 (or $21,400,000 net of income taxes
of $11,500,000) and (ii) the closure of certain business operations of TIC which
caused the Company to record (under Statement of Financial Accounting Standards
No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets,") a
net loss for discontinued operations of $9,200,000 for the nine-month period
ended June 30, 2002, from and after December 31, 2001, through and including the
Waiver Expiration Date (as defined in Section 3.2), the Fixed Charge Coverage
Ratio was and will be less than the Fixed Charged Coverage Ratio of 1.75 to 1
required under Section 10.2 of the Note Agreement.

          Section 1.2.     Limitation on Sale and Leaseback.  The Company has
completed an $8,600,000 sale and leaseback of certain gas meters at its City Gas
unit (a subsidiary of NUI Utilities, Inc.) at a cost of less than 5% per annum
fixed interest rate for a term of 11 years.  Such sale and leaseback is
prohibited under Section 10.10 of the Note Agreement and certain Liens entered
into by the Company in connection therewith may be prohibited under Section 10.9
of the Note Agreement.

          Section 1.3.     Restrictions on Dividends of Restricted Subsidiaries.
 The Credit Agreement dated as of December 19, 2001 (the "Company Credit
Agreement") among the Company, the financial institutions party thereto, Fleet
National Bank, as the Agent, PNC Bank, National Association, as the Syndication
Agent, and First Union National Bank, as the Documentation Agent, and the Credit
Agreement dated as of December 19, 2001 (the "NUI Utilities Credit Agreement")
among NUI Utilities, Inc., the financial institutions party thereto, Fleet
National Bank, as the Agent, PNC Bank, National Association, as the Syndication
Agent, and First Union National Bank, as the Documentation Agent, contain
restrictions on the ability and right of certain Restricted Subsidiaries of the
Company (not including Virginia Gas Company, Elizabethtown Gas Company and City
Gas Company of Florida) to pay dividends to the Company and restrictions on the
ability and right of certain Restricted Subsidiaries of the Company to make
advances to or Investments in the Company.  Such restrictions contained in the
Company Credit Agreement and the NUI Utilities Credit Agreement are prohibited
under Section 10.7 of the Note Agreement. 

          Section 1.4.     Financial Information.  (a) The Company has delivered
to each of the Noteholders quarterly consolidated year-to-date statements of
cash flows of the Company and its Subsidiaries as of the end of the fiscal
quarters ended March 31, 2002 and June 30, 2002, but has not delivered to the
Noteholders statements of cash flows of the Company and its Subsidiaries solely
for such fiscal quarters as required by Section 7.1(a) of the Note Agreement.

           (b)     The Company has indicated that the financial information for
the Fiscal Year ended September 30, 2002 required to be delivered to the
Noteholders under Section 7.1(b) of the Note Agreement will not be delivered on
or before January 28, 2003, which would be a violation of Section 7.1(b).

Section 2.        Waiver.

Subject to the term and conditions herein set forth, the Noteholders hereby
waive the Specified Defaults.

Section 3.        Conditions and Terms of and Limitations on Waiver.

          Section 3.1.     Effective Date of Waiver.  This Waiver shall be
effective from and after the date on which the Company and the holders of at
least 51% in aggregate principal amount of the Notes shall have executed this
Waiver.

          Section 3.2.     Expiration of Waiver.  The parties hereto hereby
agree that (a) this Waiver shall expire (the "Waiver Expiration Date") and be of
no further force or effect on the first to occur of (i) February 24, 2003 and
(ii) the occurrence of any Event of Default, other than the Specified Defaults
herein described and waived hereby, and (b) absent a further waiver by the
Noteholders or an amendment to the Note Agreement, on the Waiver Expiration Date
the waiver contained herein shall terminate, the failure of the Company to be in
compliance with Sections 7.1, 10.2, 10.7, 10.9 and 10.10 of the Note Agreement
shall constitute a Default and each Noteholder may avail itself of any of the
remedies provided in the Note Agreement.

          Section 3.3.     Effect of Waiver.  This Waiver shall not extend to or
affect any obligation not expressly waived hereby and the failure of any
Noteholder to exercise any right with respect to any Specified Default shall
operate as a waiver only to the extent expressly set forth herein.  This Waiver
shall not impair any right consequent to any Default or Event of Default
(including, without limitation, those Specified Defaults referred to in
Section 1 above) which shall exist and continue upon the expiration hereof.

Section 4.        Representation and Warranty of the Company.

To induce each Noteholder to execute and deliver this Waiver, the Company
represents and warrants to each Noteholder that, as of the date hereof and after
giving effect to this Waiver, no Default or Event of Default has occurred or is
continuing.

Section 5.        Miscellaneous.

          Section 5.1.     Counterparts.  This Waiver may be executed in any
number of counterparts, each executed counterpart constituting an original, but
all together only one Waiver.

          Section 5.2.     Headings.  The headings of the sections of this
Waiver are for purposes of convenience only and shall not be construed to affect
the meaning or construction of any of the provisions hereof.

          Section 5.3.     Governing Law.  This Waiver shall be governed by and
construed in accordance with the laws of the State of New York.

          Section 5.4.     References to Note Agreements.  Any and all notices,
requests, certificates and other instruments executed and delivered concurrently
with or after the execution of the Waiver may refer to the Note Agreement
without making specific reference to this Waiver, but nevertheless all such
references shall be deemed to include this Waiver unless the context shall
otherwise require.

          Section 5.5.     Ratification.  Except to the extent hereby modified,
amended or waived, the Note Agreement is in all respects hereby ratified,
confirmed and approved by the parties hereto.

In Witness Whereof, the parties hereto have caused this Waiver to be executed
all as of the day and year first written above.

NUI Corporation

By:  /s/ CHARLES N. GARBER
                Vice President - Finance & Treasurer


Accepted as of the date first above written.

AIG Life Insurance Company

By:  /S/ VICTORIA Y. CHIN
                 Vice President

SunAmerica Life Insurance Company

By:  /S/ VICTORIA Y. CHIN
                 Vice President

United of Omaha Life Insurance Company

By:  /S/ CURTIS R. CALDWELL
                  Vice President

Pacific Life and Annuity Company

By:  /S/ ELAINE M. HAVEN
              Vice President

By:  /S/ CATHY L. SCHWARTZ
            Assistant Secretary

Pacific Life Insurance company

By:  /S/ ELAINE M. HAVENS
             Vice President

By:  /S/ CATHY L. SCHWARTZ
               Assistant Secretary

Nationwide Life Insurance Company of America (formerly Provident Mutual Life
Insurance Company)

By:  /S/ THOMAS S. LEGGETT
             Associate Vice President